DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13-43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container” in lines 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 13-43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a pod having a bottom and a top spaced apart by a pod sidewall” in line 5 as well as the limitation “such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container” in lines 11-13.  The top is recited to contact the pod sidewall.  It is unclear if the top and the seal are components of the pod that contacts the sidewall of the container or if only the seal is the only component of the pod that contacts the sidewall of the container.
Claim 1 recites the limitation “a seal coupled to an exterior of the pod at the bottom of the pod wherein an outer diameter of the seal is complementary to an inner 
Clarification is required.
Claims 2-9, 13-43, and 45 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 17-20, 22-24, 29, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926.
Regarding Claim 1, Velasquez discloses an apparatus (extraction apparatus 10) comprising a container (infusing container 12) having a closed bottom, a sidewall extending away from the closed bottom, and an open top.  A lid (container lid 26) is capable of being removably positioned over the top of the container (infusing container 12) (‘158, Paragraph [0052]).  A pod (filtration basket 24) has a bottom (second surface 36) and a top (first surface 32) spaced apart by a pod sidewall (connecting sidewalls 38) wherein the bottom (second surface 36) of the pod includes a first filter including a plurality of openings wherein the top (first surface 32) of the pod includes a second filter including a second plurality of openings wherein the top (first surface 32) of the pod is removable to allow ground coffee or tea (mixture of extract 14 and infusible material 16) (‘158, Paragraph [0066]) to be disposed in the pod between the first filter and the second filter (‘158, Paragraphs [0052]-[0053] and [0055]).  A seal (sealing means 30) is coupled to an exterior of the pod (filtration basket 24) wherein an outer diameter of the seal (sealing means 30) is complementary to an inner diameter of the sidewall of the container (infusing container 12) (‘158, FIG. 1) (‘158, Paragraphs [0051]-[0052]).  A seal 
Velasquez is silent regarding the seal being coupled to an exterior of the pod at the bottom of the pod.
Khalifa discloses a beverage making apparatus comprising a container, a pod, and a seal coupled to an exterior of the pod wherein the seal comprises a first seal (o-ring 42) being coupled to the exterior of the pod at the bottom of the pod (‘926, FIG. 1) (‘926, Paragraph [0045]).
Both Velasquez and Khalifa are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a seal coupled to the exterior of the pod at the bottom of the pod since Khalifa teaches that this was a known way to construct a beverage making apparatus at the time of the invention.
Further regarding Claim 1, it is noted that the limitations “such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container” are rejected under 35 USC 112(a) as well as under 35 USC 112(b).  Furthermore, although Khalifa teaches using two seals in the form of o-rings disposed on the exterior of the sidewall of the container, it would have been obvious to one of ordinary skill in the art to use the number of o-rings, e.g. one o-ring, as long as the sealing means prevents infusible material from being allowed above the filtration basket to be moved down into the container (‘158, Paragraph [0052]).
Further regarding Claim 1, the limitations “configured to be removably positioned over the open top of the container” and “to allow ground coffee or tea to be disposed in the pod between the first filter and the second filter” are seen to be recitations regarding the intended use of the “apparatus.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Velasquez discloses placing the lid (container lid 26) on the container (container 12) (‘158, Paragraph [0079]), which indicates that the lid (container lid 26) is removably positioned over the open top of the container.
Regarding Claim 2, Velasquez discloses the open top of the container having an inner diameter substantially equal to an inner diameter of the closed bottom of the container (‘158, FIGS. 1-2).  It is noted that the claim recites “substantially equal to,” which does not require the open top of the container and closed bottom of the container to have the exact same inner diameter dimensions.  FIGS. 1-2 of Velasquez clearly shows the open top of the container and the closed bottom of the container to have substantially equal diameters, i.e. very similar diameters to one another.
Regarding Claim 3, Velasquez teaches an embodiment wherein the open top of the container has a pouring spout (pouring spout 64) (‘158, FIG. 1) (‘158, Paragraph [0069]), which shows the open top having an inner diameter that is greater than an inner diameter of the closed bottom of the container (‘158, FIG. 1).
Regarding Claim 5, Velasquez discloses the second filter including a rigid outer frame (outer annular surface of first surface 32 devoid of perforations) coupled to an outer edge of the second filter and a gasket (sealing means 30) coupled to an outer edge of the rigid outer frame (‘158, FIG. 5).
Regarding Claim 6, Velasquez discloses the top of the pod being removably coupled to the pod sidewall via a threaded connection (access means 42) (‘158, Paragraph [0054]).
Regarding Claim 7, Velasquez discloses the opening of the pod being accessible using clipping or other temporary fastening means as known in the industry (‘158, Paragraph [0054]), which clipping reads on the claimed outer surface of the pod including a plurality of fasteners projecting away from the outer surface wherein the top of the pod includes a plurality of indentations configured to receive the plurality of fasteners to thereby removably couple the top of the pod to the pod sidewall.
Regarding Claim 17, Velasquez discloses each of the first plurality of openings of the first filter having a longitudinal axis that is substantially parallel to a longitudinal axis of the container (‘158, FIGS. 5-6).
Regarding Claim 18, Velaquez discloses one or more of the first plurality of openings of the first filter having a longitudinal axis that is angled with respect to a longitudinal axis of the container (‘158, FIGS. 5-6).  It is noted that the claims does not 
Regarding Claim 19, Velasquez discloses one or more of the first plurality of openings of the first filter having a longitudinal axis that is angled with respect to a longitudinal axis of the container (‘158, FIGS. 5-6).  It is noted that the claims does not specify any particular angle and therefore any angle reads on the claimed one or more of the first plurality of openings of the first filter having a longitudinal axis that is angled with respect to a longitudinal axis of the container.
Regarding Claim 20, Velasquez discloses each opening of the first plurality of openings of the first filter being positioned on one portion of the first filter (‘158, FIGS. 5-6).  It is noted that the claims do not specify the boundaries of “one portion” and therefore each of the openings of the first plurality of openings of the first filter being positioned on an entire portion of the first filter reads on the claimed limitations.
Regarding Claim 22, Velasquez discloses the seal (sealing means 30) including an outwardly extending flange and a cutout portion (indentation portion between top of sealing means 30 and bottom of sealing means 30) between the outwardly extending flange and the pod sidewall (‘158, FIG. 3).
Regarding Claim 23, Velasquez discloses a through hole (central hole 28) positioned in the lid (container lid 26) and an elongated rod (rod 22) positioned in the through hole (central hole 28) and has a first end and a second end wherein the first end of the elongated rod (rod 22) is removably coupled to the top of the pod (filtration 
Regarding Claim 24, Velasquez discloses the first end of the elongated rod (rod 22) has a first diameter that is less than a diameter of the through hole (central hole 28) in the lid such that the elongated rod (rod 22) is movable with respect to the through hole (central hole 28) in the lid  (container lid 26) (‘158, FIGS. 1-3) (‘158, Paragraph [0058]).
Further regarding Claim 24, Velasquez modified with Khalifa is silent regarding the second end of the elongated rod having a second diameter that is less than the first diameter.  However, the configuration of the claimed elongated rod is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed elongated rod was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 29, Velasquez discloses a third filter (third surface 38) having one or more openings positioned adjacent the second filter at the top of the pod (top portion of third surface 38) (‘158, FIGS. 4-6) (‘158, Paragraph [0053]).  The third filter (third surface 38) has one or more openings that are removable via an access means (‘158, Paragraph [0054]).
Regarding Claim 45, Velasquez discloses the pod sidewall (third surface 38) being solid such that liquid does not pass therethrough (‘158, Paragraph [0073]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Wade US 2,858,762.
Regarding Claim  4, Velasquez modified with Khalifa is silent regarding the open top of the container having an inner diameter that is smaller than an inner diameter of the closed bottom of the container.
Wade discloses a beverage making apparatus comprising a top having an inner diameter that is smaller than an inner diameter of a closed bottom (‘762, FIG. 1).
Both Velasquez and Wade are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and construct the apparatus with the open top having an inner diameter that is smaller than an inner diameter of the closed bottom as taught by Wade since the configuration of the claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Wade teaches that it was known and conventional to construct a beverage making apparatus having a shape wherein the top has an inner diameter that is smaller than an inner diameter of a closed bottom.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 in view of Santarsiero US 2014/0026758.
Regarding Claims 8-9, Velasquez discloses accessing an opening in the pod using an access means 42 located in one or more of the first, second, or side surfaces wherein the opening is accessible using any temporary fastening means known in the industry (‘158, Paragraph [0054]).
Santarsiero discloses a beverage making apparatus comprising a fastening means involving a press fit to ensure engagement and disengagement between a cover and a stem (‘758, Paragraphs [0085] and [0091]).
Velasquez discloses a beverage making apparatus wherein the pod has an opening accessible using any temporary fastening means.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic fastening means of Velasquez to involve a press fit since Santarsiero teaches that press fit fastening was a known temporary fastening means known in the industry at the time of the invention.
Claims 13, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 or claim 29 in view of Albanese US 2014/0205725 (cited on Information Disclosure Statement filed December 5, 2018).
Regarding Claim 13, Velasquez modified with Khalifa is silent regarding the first filter having a higher porosity than the second filter to thereby impose a pressure on a liquid as said liquid passes through the pod.
Albanese discloses a beverage making apparatus comprising adjusting porosities of input and output filters of the cartridge to control the degree of infusion of the grounds into the liquid (‘725, Paragraph [0007]).
Both Velasquez and Albanese are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a filter having a higher porosity than the second filter as taught by Albanese in order to control the pressure of the liquid in the cartridge to control the degree of infusion into the liquid (‘725, Paragraph [0007]).
Regarding Claim 16, Albanese discloses the filter being adjustable by a user to thereby adjust a porosity of the filter (‘725, Paragraph [0007]).
Regarding Claim 30, Velasquez is silent regarding at least one or more of the openings of the third filter being adjustable by a user.
Albanese discloses a beverage making apparatus comprising adjusting porosities of input and output filters of the cartridge to control the degree of infusion of the grounds into the liquid (‘725, Paragraph [0007]).
Both Velasquez and Albanese are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a third filter having adjustable openings as taught by Albanese in order to control the pressure of the liquid in the cartridge to control the degree of infusion into the liquid (‘725, Paragraph [0007]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 and Albanese US 2014/0205725 (cited on Information Disclosure Statement filed December 5, 2018) as applied to claim 13 above in further view of Wicks US 2017/0081111.
Regarding Claims 14-15, Albanese discloses the porosity of a filter being adjustable (‘725, Paragraph [0007]).  Velasquez modified with Khalifa and Albanese is silent regarding the first plurality of openings of the first filter being greater in number than the second plurality of openings in the second filter and at least some of the first plurality of openings of the first filter having a greater diameter than at least some of the second plurality of openings of the second filter.
Wicks discloses a beverage capsule comprising a filter having variable porosity regions provided by variable pore size and/or variable pore density (‘111, Paragraph [0020]).  The disclosure of the variable pore size correlates with the diameter of the plurality of openings and the disclosure of the variable pore density correlates with the number of the plurality of openings.
Both modified Velasquez and Wicks are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjustable filter porosity of the filter of Albanese and adjust the pore size and/or pore density since Wicks teaches that the pore size and/or pore density are both variables that contribute to the porosity of a filter.  One of ordinary skill in the art would adjust the porosity size and/or density of the first filter relative to the second filter based upon the degree of infusion of the liquid in the beverage making apparatus.
Claims 21 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Herndon US 2019/0357721.
Regarding Claim 21, Velasquez modified with Khalifa is silent regarding a length of the pod sidewall separating the bottom of the pod from the top of the pod being adjustable by a user.
Herndon discloses a beverage making apparatus comprising a pod (cartridge adapter 240) having an adjustable sidewall length (adjustable height) (‘721, Paragraph [0105]).
Both Velasquez and Herndon are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Velasquez to have an adjustable sidewall length as taught by Herndon to allow the user to accommodate a variety of coffee grounds or tea amounts within the pod.
Regarding Claim 33, Velasquez is silent regarding a disposable cartridge positioned in the pod wherein the disposable cartridge includes ground coffee or tea.
Herndon discloses a beverage making apparatus comprising a pod (housing 170) and a disposable cartridge (cartridge 230) positioned in the pod (housing 170) (‘721, Paragraph [0099]) wherein the disposable cartridge (cartridge 230) includes ground coffee or tea (‘721, Paragraph [0102]).
Both Velasquez and Herndon are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Velasquez to have disposable cartridge disposed therein as taught by Herndon to allow the user to easily dispose of a cartridge of the spent coffee grounds and/or tea after each use.
Regarding Claims 34-35, Herndon is silent regarding the shape of the disposable cartridge having a cross section at a top of the cartridge that is wider than a cross section at a bottom of the disposable cartridge or a cross section at a bottom of the disposable cartridge that is wider than a cross section at a top of the disposable cartridge.  However, Herndon discloses the cartridge (cartridge 230) having a variety of shapes and configurations (‘721, Paragraph [0102]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the disposable cartridge to have any shape desired since the configuration of the claimed disposable cartridge is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed disposable cartridge was significant in view of  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 23 above in view of Baccetti US 2010/0005979.
Regarding Claim 25, Velasquez modified with Khalifa is silent regarding the lid including a depression surrounding the through hole.
Baccetti discloses a beverage making apparatus comprising an apparatus comprising a container having closed bottom and a sidewall extending away from the closed bottom and an open top, a lid (lid 20), and a through hole (guide hole 22) positioned in the lid (lid 20), an elongated rod (push rod 4) (‘979, Paragraph [0084]) positioned in the through hole wherein the lid (lid 20) includes a depression surrounding the through hole (guide hole 22) (‘979, FIGS. 16-17) (‘979, Paragraph [0079]).
Both Velasquez and Baccetti are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a depression surrounding the through hole and one or more stops in the lid since Baccetti teaches that it was known and conventional to incorporate a depression surrounding the through hole and one or more stops onto the lid of a beverage making apparatus.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 23 in view of Chen US 2005/0120886
Regarding Claim 26, Velasquez modified with Khalifa is silent regarding a bottom surface of the lid including a magnet wherein the top of the pod includes a magnetic material.
Chen discloses a beverage brewing apparatus comprising a bottom surface of a lid (cover 50) including a magnet and a pod (perforated spreader 34) wherein the top of the pod (perforated spreader 34) includes a magnetic material (‘886, Paragraph [0024]).
Both Velasquez and Chen are directed towards the same field of endeavor of beverage brewing apparatuses comprising a container, a lid removably positioned over an open top of the container, and a pod storing tea.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a magnet into a bottom surface of the lid and a magnetic material on a top of the pod as taught by Chen in order to attract the cover to the pod (perforated spreader 34) (‘886, Paragraph [0024]).
Further regarding Claim 26, the limitations “configured to removably couple the bottom surface of the lid to the top of the pod” are limitations with respect to the intended use of the apparatus and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 23 above in view of Weber US 3,918,355.
Regarding Claim 27, Velasquez modified with Khalifa is silent regarding a weight having a top surface and a bottom surface wherein the weight is removably positioned on the handle wherein the bottom surface of the weight includes a cutout complementary to the handle.
Weber discloses a beverage making apparatus comprising a weight having a top surface and a bottom surface wherein the bottom surface of the weight includes a cutout complementary to the handle (‘355, Column 1, lines 49-55).
Both Velasquez and Weber are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a weight having a cutout complementary to the handle since Weber teaches that it was known and conventional to incorporate a weight onto a handle of a beverage making apparatus.
Further regarding Claim 27, Velasquez modified with Weber is silent regarding the weight being removably positioned on the handle.  However, if it were considered desirable for any reason to obtain access to the handle to which the weight is applied, it would be obvious to make the weight removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Regarding Claim 28, Velasquez modified with Khalifa and Weber is silent regarding the weight comprising a first weight and a second weight having a top surface and a bottom surface wherein the second weight is removably positioned on the top surface of the first weight wherein the bottom surface of the second weight is complementary to the top surface of the first weight.  However, if it were considered desirable for any reason to obtain access to the weight to which the weight is applied, it would be obvious to make the weight removable and separable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Juris et al. US 2014/0356501.
Regarding Claim 31, Velasquez modified with Khalifa is silent regarding a release mechanism capable of releasing the pod from the bottom surface of the lid during use.
Juris et al. discloses a beverage making apparatus comprising a cartridge holder engaging a vessel using a release mechanism in the form of a latch mechanism (‘501, Paragraph [0136]) wherein a lid connects to the fluid reservoir using a latch mechanism (‘501, Paragraph [0145]).
Both Velasquez and Juris et al. are directed towards the same field of endeavor of beverage making apparatus.  It would have been obvious to one of ordinary skill in 
Further regarding Claim 31, the limitations “wherein the top of the pod is configured to be removably attached to a bottom surface of the lid prior to use” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Kutcher et al. US 2013/0323371.
Regarding Claim 32, Velasquez modified with Khalifa is silent regarding a funnel removably coupled to the pod sidewall.
Kutcher et al. discloses a funnel provided for conveying powdered formula from a pod to a bottle (‘371, Paragraph [0011]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Velasquez and incorporate a removable funnel that is removably coupled to the pod sidewall as taught by Kutcher et al. in order to allow the user to more easily dispense and pour coffee grounds or tea into the pod.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 and Herndon US 2019/0357721 as applied to claim 33 in further view of Biesheuvel et al. US 2016/0068336.
Regarding Claim 36, Velasquez modified with Khalifa and Herndon is silent regarding the disposable cartridge including an inlet filter positioned at a bottom of the disposable cartridge and an outlet filter positioned at the top of the disposable cartridge.
Biesheuvel et al. discloses a disposable cartridge comprising an inlet filter (entrance filter 19) positioned at a bottom of the cartridge and an outlet filter (filter layer 26) positioned at the top of the cartridge (‘336, FIG. 3) (‘336, Paragraphs [0112] and [0124]).
Both Velazquez and Biesheuvel et al. are directed towards the same field of endeavor of beverage cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge of Velasquez modified with Herndon and incorporate a cartridge including an inlet filter and an outlet filter since Biesheuvel et al. teaches that it was known and conventional in the beverage cartridge art to use both inlet and outlet filters.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926, Herndon US 2019/0357721, and Biesheuvel et al. US 2016/0068336 as applied to claim 36 above in further view of Wicks US 2017/0081111.
Regarding Claim 37, Velasquez modified with Khalifa, Herndon, and Biesheuvel et al. is silent regarding the inlet filter of the cartridge having a higher porosity than the outlet filter of the cartridge to thereby impose a pressure on a liquid as the liquid passes through the cartridge.
Wicks discloses a beverage capsule comprising a filter having variable porosity regions provided by variable pore size and/or variable pore density (‘111, Paragraph [0020]).
Both modified Velasquez and Wicks are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inlet filter and outlet filter of Velasquez and adjust the porosities of the inlet and outlet filters to be different since Wicks teaches that the pore size and/or pore density are both variables that contribute to the porosity of a filter.  One of ordinary skill in the art would adjust the porosity size and/or density of the first filter relative to the second filter based upon the degree of infusion of the liquid in the beverage making apparatus.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926, Herndon US 2019/0357721, and Biesheuvel et al. US 2016/0068336 as applied to claim 36 above in further view of Aviles et al. US 2014/0161940.
Regarding Claim 38, Velasquez modified with Khalifa, Herndon, and Biesheuvel et al. is silent regarding a membrane positioned between the inlet filter of the cartridge and the outlet filter of the cartridge.
Aviles et al. discloses a disposable cartridge comprising a membrane beams 47) disposed between an inlet and an outlet of the cartridge (‘940, FIG. 3) (‘940, Paragraph [0027]).
Both modified Velasquez and Aviles et al. are directed towards the same field of endeavor of beverage cartridges.  It would have been obvious to one of ordinary skill in .
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Evans et al. US 2018/0281330.
Regarding Claim 39, Velasquez discloses a base removably coupled to the closed bottom (‘158, FIG. 10) (‘158, Paragraph [0078]).
Velasquez modified with Khalifa is silent regarding the base including one or more force sensors.
Evans et al. discloses a beverage making apparatus comprising force sensors (pressure sensors) connected to a control panel display (‘330, Paragraph [0074]).
Both Velasquez and Evans et al. are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a force sensor in the form of a pressure sensor into the removable base since Evans et al. teaches that it was known and conventional to measure and monitor pressure sensors into a beverage making apparatus.
Regarding Claim 40, Evans et al. discloses a display (control panel 180) to provide a visual display of information (‘330, Paragraph [0074]).  Although Evans et al. does not teach incorporating the display onto the base, claims to a display which read on the prior art except with regard to the position of the display is held unpatentable In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).  One of ordinary skill in the art would be capable of seeing the display information regardless of whether the display is disposed on the base or on the handle.  The recitation of the particular location of the display does not provide a non-obvious functional difference over the prior art.
Regarding Claim 41, Evans et al. discloses a wireless communication interface (‘330, Paragraph [0058]).  Although Evans et al. does not teach incorporating the wireless communication interface onto the base, claims to a wireless communication interface which read on the prior art except with regard to the position of the wireless communication interface is held unpatentable because shifting the position of the wireless communication interface would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).  One of ordinary skill in the art would be capable of sending and receiving wireless information regardless of whether the wireless communication interface is disposed on the base or on any other portion of the apparatus.  The recitation of the particular location of the wireless communication interface does not provide a non-obvious functional difference over the prior art.
Further regarding Claim 41, the limitations “configured to transmit a determined amount of force applied to the container to a computing device” are limitations with respect to the intended use of the apparatus and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 42, Evans et al. discloses using a timer (‘330, Paragraph [0074]).  Although Evans et al. does not teach incorporating the timer onto the base, claims to a timer which read on the prior art except with regard to the position of the timer is held unpatentable because shifting the position of the timer would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).  One of ordinary skill in the art would be capable of seeing information about the time regardless of whether the timer is disposed on the base or on any other portion of the apparatus.  The recitation of the particular location of the timer does not provide a non-obvious functional difference over the prior art.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez US 2015/0196158 in view of Khalifa US 2017/0280926 as applied to claim 1 above in view of Alexander et al. US 2017/0042373.
Regarding Claim 43, Velasquez modified with Khalifa is silent regarding a heating base removably coupled to the closed bottom of the container wherein the heating base is configured to heat a liquid positioned in the container.
Alexander et al. discloses a beverage making apparatus comprising a heating base removably coupled to the closed bottom of the container wherein the heating base is configured to heat a liquid positioned in the container (‘373, FIG. 8) (‘373, Paragraph 
Both Velasquez and Alexander et al. are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velasquez and incorporate a removable heating base removable coupled to the closed bottom of the container .

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) and 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 17, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Page 14 of the Remarks that Velasquez does not teach the limitations of Claim 1 regarding a seal coupled to an exterior of the pod at the bottom of the pod wherein an outer diameter of the seal is complementary to an inner diameter of the sidewall of the container such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container.
Examiner argues that Khalifa is being relied upon to teach the limitations of Claim 1 regarding a seal coupled to an exterior of the pod at the bottom of the pod.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that the limitations “such that the seal positioned at the bottom of the pod is the only 
Applicant argues on Page 15 of the Remarks that FIG. 1 of Khalifa teaches a pair of O-rings spaced apart on the exterior of the pod 30, which applicant contends does not read on the Claim 1 limitations of a single seal coupled to an exterior of the pod at the bottom of the pod such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container when in use.
Examiner first notes that Claim 1 does not recite a limitation “when in use.”  This phrase is not commensurate in scope in the claimed invention.  Additionally, the limitations “such that the seal positioned at the bottom of the pod is the only component of the pod that contacts the sidewall of the container” is rejected under 35 USC 112(a) as well as under 35 USC 112(b).  Furthermore, although Khalifa teaches using two seals in the form of o-rings disposed on the exterior of the sidewall of the container, it would have been obvious to one of ordinary skill in the art to use the number of o-rings, e.g. one o-ring, as long as the sealing means prevents infusible material from being allowed above the filtration basket to be moved down into the container (‘158, Paragraph [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792